DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of:
(i-a) 1,4-dioxacycloheptadecane-5,17-dione 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
,
(a.k.a. Ethylene Brassylate or Musk T; see specification, 10:Table 1; CAS Registry Number 105-95-3), 
methyl 3-oxo-2-pentylcyclopentanecarboxylate 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,
nd compound & CAS Registry Number 24851-98-7), and 5-heptyldihydrofuran-2(3H)-one 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
,
(a.k.a., γ-undecalactone; see CAS record for 104-67-6) (claim 3);
(ii-g) a sunscreen;
(iii-b) the composition is unscented (claim 5);
(iv-a) inflamed skin (claim 4),
in the reply filed on 10/21/2020 is acknowledged.
Claims 5-9, 12-13, 15, 19-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/2020.  Regarding the unscented election, this is inconsistent with the elected combination under (i-a), because all of these components are known as fragrances/scents (see discussion of prior art below); each of the two compounds of claim 1 are scents; the compound of claim 3 is also a scent.  Thus, claims 5, 13, 15, 19-20 do not read on the scented characteristics of the elected combination.
Applicant argues, at Item B, that the combinations of the claimed aromatic skin-active ingredients can produce a composition that is fragrance free, citing [0012].  While the fragrance free objective is disclosed, the issue is that the elected composition under (i-a) is shown in the cited prior art to be comprised of fragrance ingredients; i.e., the election under (i-a) does not satisfy the fragrance free limitation (claims 5, 13, 15, 19-.

Response to Arguments
Applicants' arguments, filed 5/3/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Applicant’s arguments, see pp. 5-6, filed 5/3/2021, with respect to the rejection(s) of claim(s) 1-3, 10-11, 14, 16-18 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as set forth below.
The Examiner agrees with Applicant’s argument (at p. 6, lines 4-8, filed 5/3/2021) that a better interpretation of the amounts of Formulation A of Miura, although shown to be in per cent, %, are better construed to be per mille, ‰, based on the total mass shown of 1000.00 in the formulation.  Accordingly, the basis of record is modified, as given below.  The rejection no longer relies on amounts of Example 5 or 3.  Thus, the arguments premised on these examples are not relevant to the newly applied rejection basis.  The Examiner agrees that claims 10-11 & 16-17 are not anticipated by Miura.  However, they are obvious, for reasons set out below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-3, 14, 18 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Miura et al. (US 2008/0293807 A1; 2008; PCT filed 2006).
Claim(s) 1-3, 14, 18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Miura et al. (WO 2006-115191 A1; 2006).
The Examiner notes that the WO document is a Japanese language publication of the PCT application Number PCT/JP2006/308395, the same PCT priority application that the US publication of Miura relies on.  For ease of examination, the Examiner relies on the later published English language PG Publication, US 2008/0293807 A1 as 
Miura teaches skin cosmetic and wrinkle-reducing agent, excellent in improving wrinkles caused by photoaging (abstract).  Example 3 discusses reduction of wrinkles, via questionnaires.  Example 6 teaches a formulation (Applicant elected Sun Screen) with 0.1% perfume [0036].  This sun screen formulation showed good results in the above mentioned test [0039], i.e., reduction in wrinkles was demonstrated.  The ingredients of the perfume are set forth in the Perfume Formulation A [0040].  These include each of Applicant elected combination:  Ethylene brassylate, at 42‰ (4.2%), Methyl dihydro jasmonate, at 250‰ (25.0%), and γ-undecalactone, at 0.40‰ (0.04%).  Use of these at 0.1% would give the above in the following amounts: Ethylene brassylate 0.0042%, Methyl dihydro jasmonate 0.0250%, γ-undecalactone 0.00004% (close to within about 0.0001%).  The amounts  of ethylene brassylate and methyl dihydro jasmonate are the same as the corresponding amounts listed at [0033] (In non-limiting embodiments, for example, the compositions can include in their final form, for example, at least about 0.0001%, … 0.0042%, … 0.0250% … of at least one of the aromatic skin active ingredients”).  Thus ethylene brassylate and methyl dihydro jasmonate amounts match the disclosed amounts, demonstrating that they are effective amounts, construed to reduce MMP9 (0.0042 is nearly 0.01%; 0.0250 is >0.01; per Table 3 the combination of these amounts are evidential that MMP9 is inhibited) and LO (both concentrations are > 0.001%, Table 3 is also evidential that Cox-2 would be inhibited; claim 2).  Regarding claim 3, the amounts of γ-undecalactone at 0.00004%, being close to or within the disclosed range of “at least about 0.0001%” (instant prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)).  
The Examiner further notes that Table 4 indicates at 0.001% 20.24% inhibition of LO occurs.  Presuming approximately linear concentration inhibition relationship at this (0.001%) and lower concentrations (a typical simple relationship between concentration and inhibition activity is a saturation type curve, where at the lower end of concentration, linear behavior is approximated), 0.8% LO reduction would occur for 0.00004% concentration of γ-undecalactone, satisfying the required amount to reduce LO (and to reduce skin inflammation).  
Topical application of the Example 6 sun screen containing the combination of Ethylene brassylate 0.0042%, Methyl dihydro jasmonate 0.0250%, γ-undecalactone 0.00004% to skin with wrinkles per [0028] anticipates the claims.
With respect to the reduction of MMP-9 activity in the skin (claim 1), the reduction of COX-2 activity in the skin (claim 2), these mechanisms are construed as characteristic of the same method steps required by the claims.  
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  In the instant case the burden is shifted to Applicant to show that the recited reduction of MMP-9, the reduction of wrinkles, the reduction of skin inflammation by reducing COX-2 and reduction of LO activity are not present.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4, 11, 14, 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miura et al. (US 2008/0293807 A1; 2008; PCT filed 2006) or Miura et al. (WO 2006-115191 A1; 2006), as applied to claims 1-3, 14, 18 above, and further in view of Kim et al. (“The effects of Musk T on peroxisome proliferator-activated receptor [PPAR]-a activation, epidermal skin homeostasis and dermal hyaluronic acid synthesis”; Arch. Dermatol. Res.; 2006; 298:273-282; DOI 10.1007/s00403-006-0684-y).
Regarding claim 3, based on the above calculation, the amount of γ-undecalactone at 0.00004% reduces the LO by 0.8%, construed as sufficient for anticipation of this claim.  Alternatively, because this amount is low, the alternative basis can be relied on as obvious:  the amount of γ-undecalactone at 0.00004%, is close to or within the disclosed range of “at least about 0.0001%” (instant disclosure at [0033]).  The similarities of these numerical values are construed to be close enough to demonstrate the amount is effective to reduce skin inflammation by reducing LO activity, prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)).
Kim teaches Musk T (Figure 1, the compound is identical to ethylene brassylate, Astratone or 1,4-dioxacycloheptadecane-5,17-dione; see identification in the abstract) is a peroxisome proliferator-activated receptor [PPAR]-α agonist (title, abstract); among properties found, MUSK T stimulates Hyaluronan (HA) synthesis in human skin fibroblasts and in dermis (abstract).  Topical Musk T was used at 1.0% (see Figure 4).
Regarding the impact of stimulation of HA, Kim teaches (274, right, 3rd paragraph): 
The HA content is reported to decline with age, which may contribute to wrinkle formation and the decrease in elasticity of the skin. Chemicals that modulate the synthesis and degradation of HA are thought to have the potential as new anti-inflammatory and anti-wrinkle drugs.
The skilled artisan would have reasonably expected that use of ethylene brassylate, taught as a fragrance ingredient by Miura, to also have activity as a potential anti-inflammatory and anti-wrinkle drug, when used at higher concentrations, circa 1.0%, as used by Kim.  Thus, for the Example 6 application of reducing skin wrinkles taught by Kim, it would have been obvious to increase the final concentration of ethylene brassylate in the Example 6 sun screen formulation from 0.0042% to 1.0%, taught by Kim.  The motivation would have been the expected benefit of activity of ethylene brassylate (in addition to fragrance characteristic) to stimulate HA by the ethylene 
Increasing the ethylene brassylate concentration to 1.0% gives a formulation where the combination of concentrations of ethylene brassylate and methyl dihydro jasmonate sum to greater than 1%, reading on claims 11 & 17.  Based on the instant disclosure, both the recited reduction of MMP-9 and reduction of COX-2 are characteristic of an amount higher than 0.01% and 0.001%, respectively (see Table 3), absent evidence to the contrary.
Regarding claim 4, Miura does not explicitly teach the skin is inflamed.  However, Miura does teach a formulation for sun screen.  It would have been obvious to apply this formulation to wrinkles on skin that has undergone some burning due to sun exposure, to protect the skin from further burning and causing additional wrinkles due to aging; this would have involved application to wrinkled skin with inflammation.  The motivation to apply the wrinkle reduction formulation would have been to protect inflamed skin from further burning, mitigation of additional wrinkles and treating wrinkles present.
The additional benefit of higher (1%) ethylene brassylate taught by Kim also reasonably suggests that increased HA is reasonably predicted to be anti-inflammatory, providing an additional benefit to inflamed skin.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  In the instant case the burden is shifted to Applicant to show that the recited reduction of MMP-9, the reduction of wrinkles, the reduction of skin inflammation by reducing COX-2 and reduction of LO activity are not present.

Claims 1-4, 10-11, 14, 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miura et al. (US 2008/0293807 A1; 2008; PCT filed 2006) or Miura et al. (WO 2006-115191 A1; 2006) in view of Kim et al. (“The effects of Musk T on peroxisome proliferator-activated receptor [PPAR]-a activation, epidermal skin homeostasis and dermal hyaluronic acid synthesis”; Arch. Dermatol. Res.; 2006; 298:273-282; DOI 10.1007/s00403-006-0684-y), as applied to claims 1-4, 11, 14, 17-18 above, and further in view of Connor et al. (US 2004/0092419 A1; 2004); and Thorel et al. (FR 2 856 295 A1; 2004).
The English Machine Translation of Thorel was provided by Patentscope of WIPO on 8/7/2021.  Citations refer to the English MT locations.
The teachings of Miura and Kim are set forth above.  Regarding claims 10 & 16, these claims require the concentration of each of ethylene brassylate and methyl dihydro jasmonate be at least 1%, concentrations not taught by Miura; while Kim renders obvious the use of 1% ethylene brassylate for reasons discussed above, based on the anti-inflammatory and anti-wrinkle effect of stimulating hyaluronate in the dermis, show for ethylene brassylate, Kim does not render obvious 1% of methyl dihydro jasmonate, required by claims 10 & 16.
inter alia, reversing skin wrinkles.  
Regarding amounts of perfumes, Connor teaches finished perfumes typically comprise from about 0.01% to about 2% by weight, of the detergent compositions herein, and individual perfumery ingredients can comprise from about 0.0001% to about 90% of a finished perfume composition.  Considering the Example 6 formulation of Miura only contains 0.1% of the perfume, this broader range of finished perfumes suggests higher amounts of the individual components than calculated from Miura.  Up to 90% of a given perfume ingredient where the final perfume composition is up to about 
For the reasons discussed above it would have been obvious to utilize ethylene brassylate at 1%, for the active ingredient purposes taught by Kim, for increasing HA stimulation in the skin, and the expected anti-inflammatory and anti-wrinkle benefits associated with increased HA levels in the dermis.  
Regarding methyl dihydro jasmonate, this perfume material is particularly preferred by Connor [0376].  Thus, selection of this ingredient at higher amounts, say 1%, together with the obvious 1% of ethylene brassylate (based on the active properties of this compound taught by Kim), would have been obvious from the preference of Connor and ranges taught by Conner.  Thus, the required amounts of claims 10 & 16 are prima facie obvious 
See MPEP 2144.05 (I): 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
…
A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, Id.
Higher amounts of gamma undecalactone from those taught by Miura, say 0.01 or 0.1%, would have been obvious when considering the ranges taught by Connor for perfume ingredients; these would have been obvious to utilize.  Such higher obvious amounts clearly satisfy the recited property of claim 3.  
Thorel teaches method of aesthetic treatment, useful for combating wrinkles and/or to smooth them, comprising administering a volatile composition comprising at least one active ingredient with relaxant properties (title, abstract).  The term "cosmetic product" is intended to mean the meaning of the present invention a product formulated or presented in order to be applied to the contact of the surface parts of the human body, as a main part of the skin (Description, 2nd page, lines 7-8).  The volatile composition according to the invention can therefore be in all dosage forms suitable for topical application, … such as lotion … a cream, … ointment (Description, 2nd page, lines 19-20). In one embodiment, the volatile composition or cosmetic product intended to combat the appearance of wrinkles and/or their attenuation, is characterized in that it comprises at least one active compound selected from the group consisting of the following compounds, inter alia, geraniol and gamma undecalactone (two of Applicant’s nd page, lines 40-43, 49, 52, 53; claims 9, 10, 12).  
Thorel establishes that each of geraniol (methyl dihydro jasmonate) and gamma undecalactone are recognized as active agents in combatting the appearance of wrinkles and their attenuation.  Thus, when optimizing the amounts present, preference would have been given to these components, recognizing their anti-wrinkle activity.  This would have provided a reason motivating higher amounts, such as 1% for methyl dihydro jasmonate and higher amounts of gamma undecalactone compared to that taught by Miura.  
Thus, the rejection basis explicitly recognizes each of the three elected compounds are active for anti-wrinkle activity, which would have provided a basis for routine optimization of the concentrations of each to achieve reduction of wrinkles on the skin when a sun screen containing these three ingredients is applied to wrinkles.  Absent evidence to the contrary, increasing amounts of Miura, motivated by routine optimization, based on the expectation of each of these compounds having anti-wrinkle activity, would have given required concentrations (at least 1% for ethylene brassylate, at least 1% for methyl dihydro jasmonate, and > 0.001% for γ-undecalactone, e.g., 0.1% or 1%, sufficient for LO inhibition, per Table 4), giving each of the required concentration levels to achieve functionally recited outcomes (claims 1, 2, 3) and the specific total concentrations of 1% of the combination (claims 11, 17) as well as the concentrations of each of ethylene brassylate and methyl dihydro jasmonate of 1% each (claims 10, 16) as a result of optimization based on anti-wrinkle activity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611